Hinman, J.
The plaintiffs, in the superior court, within the first three days of the term to which their writ was returned, having been informed, since the commencement of their suit, that, besides the defendant, who was served with the process, Sarah W. Rand, Rebecca G. Rand, and George Rand, of Middletown, Richard M. Rand, of Waterbury, and Charles S. Rand, late of said Middletown, were, at the time of the making of the promises declared on by the plaintiffs, secret, or dormant, partners with the defendant, and liable, as such, in this suit, moved to amend their writ by inserting therein the names of these persons as parties defendant in the suit; and whether this motion should be allowed was reserved for the advice of this court.
In the case of Peck v. Sill, 3 Conn. R., 157, it was decided that the statute of amendments did not authorize an alteration which varies the ground of action, and introduces a new party on the record; and that a writ could not be amended by erasing the name of one of the defendants. The statute, *14under which this decision was made, was the same in substance as our present statute, ed. 1854, p. 85, § 102; and the reason of the decision was, that such an amendment changes the ground of the action, by changing the parties, which is contrary to the express words of the statute. A debt, due from two or more, has no identity with a debt due from one, for the reason that the parties are different.
Can, then, this amendment be allowed, under the act of 1837, in relation to suits for, or against, a copartnership ? Stat. p. 66, § 51. Courts, in modern times, are very liberal in regard to amendments, but we think this application does not come within the letter or spirit of this act. This was never a suit against a copartnership, and was not intended as such. It is simply a suit against Robert P. Rand. The fact, that he is described as doing business under the name and firm of Richard Rand & Son, makes no difference. The officer was directed to summon Robert P. Rand alone, and there is no intimation that any one is in partnership with him. Where a copartnership is sued by its company name, and the names of the members of it are afterward inserted in .the writ, there is no change of parties. Before this is done, the members are all represented and included in the company name, and adding their individual names, is only pointing them out more specifically. But this application is to change a suit against one to a suit against several. This can no more be done under the act of 1837, than it could be under the statute as it existed when the decision of Peck v. Sill was made. We therefore advise the superior court to disallow the motion.
In this opinion the other Judges Waite and Storrs concurred.
Motion disallowed.